Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 1 of 11 Page ID
                                  #:1180




  1   Barrett S. Litt, SBN 45527
      Email: blitt@kmbllaw.com
  2   KAYE, MCLANE, BEDNARSKI & LITT
  3   975 East Green Street
      Pasadena, California 91106
  4   Telephone: (626) 844-7660
  5   Facsimile: (626) 844-7670

  6   Carol A. Sobel, SBN 84483
      Email: carolsobel@aol.com
  7   LAW OFFICE OF CAROL A. SOBEL
  8   3110 Main Street, Suite 210
      Santa Monica, California 90405
  9   Telephone: (310) 393-3055
      Facsimile: (310) 451-3858
 10
 11   ADDITIONAL COUNSEL LISTED
      ON NEXT PAGE
 12   Attorneys for Plaintiffs
 13
                               UNITED STATES DISTRICT COURT
 14                           CENTRAL DISTRICT OF CALIFORNIA
 15
 16   CHARMAINE CHUA, ET AL.           CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                       [HON. JOHN A. KRONSTADT]
 17      PLAINTIFFS,
 18                                    [PROPOSED] PRELIMINARY APPROVAL
                                       ORDER; EXHIBITS
                        VS.
 19
                                       HEARING DATE: SEPTEMBER 9, 2019
 20   CITY OF LOS ANGELES, ET AL.,     HEARING TIME: 8:30 A.M.
 21                                    COURTROOM:    10B
          DEFENDANTS.
 22
 23
 24
 25
 26
 27
 28
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 2 of 11 Page ID
                                  #:1181


   1   ADDITIONAL PLAINTIFFS’ COUNSEL
   2
       Paul Hoffman, SBN 71244
   3   Email. hoffpaul@aol.com
   4   Catherine Sweetser. SBN271142
       Email. catherine.sdshhh@gmail.com
   5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
   6   732 Ocean Front Walk
       Venice, California 90291
   7
       Tel. (310) 396-0731
   8   Fax. (310) 399-7040
   9
       Colleen M. Flynn, SBN 234281
  10   Email. cflynnlaw@yahoo.com
  11   LAW OFFICE OF COLLEEN FLYNN
       3435 Wilshire Boulevard, Suite 2910
  12   Los Angeles, California 9001 0
  13   Tel. 213 252-9444
       Fax. 213 252-0091
  14
  15   Matthew Strugar, SBN 232951
       Email. matthewstrugar@gmail.com
  16
       LAW OFFICE OF MATTHEW STRUGAR
  17   2108 Cove Avenue
  18   Los Angeles, California 90039
       Tel: 323 696-2299
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 3 of 11 Page ID
                                  #:1182


   1          The parties have submitted this joint Preliminary Approval Order of the
   2   Class Settlement for the Court’s review. Upon review and consideration of the
   3   Settlement Agreement (Exhibit A hereto) (the “Settlement Agreement”) and the
   4   exhibits attached thereto made and entered into by counsel for the parties, who
   5   represent that their respective clients have approved the settlement.
   6          The Named Plaintiffs/Class Representatives are Mary Amador, Lora
   7   Barranca, Diana Paiz, Diane Vigil, Alisa Battiste, Felice Cholewiak, Evangelina
   8   Madrid, Myeshia Williams, and Nancy Briseño. Plaintiffs are former (or current at
   9   the time of the filing of the complaint) inmates of the Los Angeles Sheriff’s
  10   Department’s (“LASD”) women’s jail known as Century Regional Detention
  11   Facility (hereafter “CRDF”). Plaintiffs contended that the LASD routinely
  12   subjected female inmates to highly invasive body cavity inspections, in large
  13   groups (often over 40 women), without individual privacy, and despite the absence
  14   of a penological justification and the ready availability of alternatives, in violation
  15   of the Fourth Amendment. The Court granted summary judgment on liability. See
  16   Dkt. 361. The Defendants are the County of Los Angeles, the Los Angeles County
  17   Sheriff’s Department, former Los Angeles County Sheriff Leroy Baca, and various
  18   individual members of the LASD.
  19          While Defendants continue to dispute the validity of Plaintiffs’ allegations,
  20   the parties have agreed to enter into this Settlement Agreement to avoid the mutual
  21   risks of litigation.
  22          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
  23   I.       PRELIMINARY APPROVAL OF SETTLEMENT
  24          1.     This Order incorporates by reference the definitions in the Settlement
  25
       Agreement, a copy of which is attached to this Order as Exhibit A, and also
  26
       incorporates Exhibits B and C, thereto. All terms defined therein shall have the
  27
       same meaning in this Order.
  28
              2.     The Settlement Agreement is hereby preliminarily approved, subject
                                                  1
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 4 of 11 Page ID
                                  #:1183


   1   to further consideration thereof at the Fairness Hearing provided for below. The
   2   Court finds that the class damages fund of $255,010 (inclusive of expert and
   3   mediation costs, class administration costs of $20,000, payments to claiming class
   4   members of a total of $200,000 and $5000 incentive awards to each of the three
   5   named plaintiffs); $484,290 (inclusive of litigation costs other than the expert,
   6   mediation and class administration costs) as compensation for statutory attorney’s
   7   fees and costs; and $5000 to Todd Kyle individually are within the range of what
   8   would constitute a fair, reasonable, and adequate settlement in the best interests of
   9   the Class as a whole, and that the terms of the Settlement Agreement otherwise
  10   satisfy the Federal Rules of Civil Procedure 23(e) and due process requirements.
  11   II.    DEADLINES FOR NOTICE, FILING OBJECTIONS AND OPT-
  12          OUTS, AND DATE OF FAIRNESS HEARING
  13         3.      The Court has set the following dates for purposes of this class action:
  14              (a) Final class identifying information, to the extent not already provided,
  15                 will be provided to Class Administrator Law Office of Carol Sobel no
  16                 later than September 9, 2019;
  17              (b) September 23, 2019: Text message, emailing and first class mail
  18                 notice (for those for whom email addresses and mobile phone
  19                 numbers are unavailable);
  20              (c) September 30, 2019: Notice by regular mail to all class members who
  21                 were initially notified only by electronic means only (those who
  22                 received notice by email and text) and who have not yet submitted
  23                 claim forms along with the explanation that they were sent such
  24                 electronic notice but this notice is being sent as well because they did
  25                 not file a claim or exclude themselves from the settlement;
  26              (d) October 28, 2019: Filing of Plaintiffs’ Motion for Award of
  27                 Attorneys’ Fees and Costs;
  28              (e) November 25, 2019: Deadline to file Class Members’ Objections to
                                                  2
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 5 of 11 Page ID
                                  #:1184


   1                  any aspect of the Settlement (including Plaintiffs’ Motion for Award
   2                  of Attorneys’ Fees and Costs): Must be postmarked or received by
   3                  that date;
   4               (f) November 25, 2019: Deadline to opt-out: Must be postmarked or
   5                  received by that date;
   6               (g) November 25, 2019: Deadline to file class claims: Must be
   7                  postmarked or received by that date;
   8               (h) December 16, 2019: Deadline to file Opposition or Reply to
   9                  Objections (including to objections to award of attorneys’ fees and
  10                  costs);
  11               (i) December 16, 2019: Deadline to file proposed final approval order
  12                  and motion for final approval of settlement;
  13               (j) January 13, 2020: Final Approval hearing.
  14          4.      In the event that the class notice is not communicated through text
  15   message, email and regular mail by September 23, the subsequent dates contained
  16   herein will be deferred for the number of additional days before such notice occurs
  17   without the need for additional Court approval. However, the Court must approve
  18   any change of the date of the Final Approval Hearing.
  19          5.      If the number of Opt Outs amounts to more than three, Defendants
  20   shall have the option of withdrawing from the settlement.
  21          6.      Class members have been identified exclusively from Los Angeles
  22   Police Department records Damages Class.
  23   III.        CLASS ADMINISTRATOR
  24          7.      The Court approves Carol Sobel to act as the Class Administrator in
  25   order to minimize the cost of class administration, as her office has been in contact
  26
       with many class members, and this amount is meaningfully less than what would
  27
       likely be paid to a professional administrator. Ms. Sobel’s office has performed
  28
       this service in other cases before the District Court and has assisted in maximizing
                                                  3
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 6 of 11 Page ID
                                  #:1185


   1   class participation in other cases where an outside firm was retained to administer
   2   the class fund.
   3         8.    The Class Administrator shall preserve all written communications
   4   from Class Members in response to the Class and Settlement Notice at least until
   5   December 31, 2022, or pursuant to further order of the Court. All written
   6   communications received by the Class Administrator from Class Members relating
   7   to the Settlement Agreement shall be available at all reasonable times for
   8   inspection and copying by Counsel for the Parties, and copies shall be regularly
   9   provided to Counsel for the Parties.
  10         9.    The Class Administrator shall be compensated in the amount of
  11   $20,000 from the Class Damages Fund for services in connection with notice and
  12   administration, which amount includes the costs of giving mailed and published
  13   notice, and the other class administration services to be performed, pursuant to
  14   such orders as the Court may enter from time to time.
  15         10.   Within two weeks after this Preliminary Approval Order is signed by
  16   the Court, the City of Los Angeles shall deposit or cause to be deposited into an
  17   account designated by the Class Administrator by check sent by overnight mail an
  18   amount of same day available funds equal to $20,000. If the Court does not enter
  19   the Final Order of Approval and Settlement, then all such funds paid to the Class
  20   Administrator, to the extent they are available after payment of all accrued class
  21   administration expenses, shall be returned to Defendants.
  22         11.   If the settlement is not approved or otherwise does not occur, the case
  23   proceeds to trial and judgment, and the plaintiffs are successful, plaintiffs shall
  24   seek as awardable costs under any available legal theory class administration costs
  25   incurred in the course of this settlement process, and any future or additional class
  26
       administration funds incurred in connection with the case (as well as any other
  27
       costs the plaintiffs deem appropriate).
  28

                                                 4
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 7 of 11 Page ID
                                  #:1186


   1   IV.         CLASS COUNSEL
   2         12.     Barrett S. Litt, Carol Sobel and Paul Hoffman are hereby confirmed as
   3   counsel for the Class Representatives and the Class (“Class Counsel”).
   4         13.     Class Counsel are authorized to act on behalf of the Class with respect
   5   to all acts or consents required by or which may be given pursuant to the
   6   Settlement, and such other acts reasonably necessary to consummate the
   7   Settlement.
   8   V.          CLASS AND SETTLEMENT NOTICE
   9         14.     Class Counsel shall provide the Class and Settlement Notice to the
  10   Class Administrator for distribution according to the schedule set forth above.
  11   Such notice shall be in substantially the form as proposed in Exhibit B to the
  12   Settlement Agreement and shall be communicated as provided in ¶ 3(b) and (c)
  13   above (providing for both text message, email and regular mail notice); returned
  14   mail shall be subject to follow up mailings after appropriate searches of the
  15   available databases. No notice by publication shall be required because such notice
  16   has not proven effective at reaching class members, and the resources are better
  17   spent on attempting to reach class members through electronic email and other
  18   means of electronic outreach. See revisions to F.R.Civ.P 23 (c)(2)(B) effective
  19   December 2019 (acknowledging that notice “may be by … electronic means, or
  20   other appropriate means” in addition to or in lieu of United States mail).
  21         15.     Defendants represent that they have already provided the name,
  22   address, and other identifying information of Class Members, to Plaintiffs’
  23   counsel. Such information shall be confidential and may not be disclosed to
  24
       anyone except counsel of record, the Class Administrator, and designated
  25
       representatives of Defendants. Should the Defendants discover at any time any
  26
       additional information containing relevant class information, they shall promptly
  27
       provide it to Plaintiffs’ counsel and the Class Administrator.
  28
             16.     At least seven days before the Fairness Hearing, Class Counsel and/or
                                                 5
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 8 of 11 Page ID
                                  #:1187


   1   the Class Administrator shall serve and file a sworn statement by the Class
   2   Administrator attesting to compliance with the provisions of this Order governing
   3   Class and Settlement Notice. This shall include a list of all people who have opted
   4   out of the class.
   5         17.    The Court approves the Class and Settlement Notice attached as
   6   Exhibit B.
   7         18.    The Court approves the Claim Form attached as Exhibit C.
   8         19.    The Court finds that the notice required by the foregoing provisions of
   9   this Order is the best notice practicable under the circumstances and shall
  10   constitute due and sufficient notice of the Settlement and the Fairness Hearing to
  11   all Class Members and other persons affected by and/or entitled to participate in
  12   the settlement, in full compliance with the notice requirements of Rule 23 Federal
  13   Rules of Civil Procedure and due process.
  14   VI.     THE FAIRNESS HEARING
  15         20.    A Fairness Hearing shall be held on December 16, 2019, to consider:
  16   (a) the fairness, reasonableness, and adequacy of the Settlement; (b) whether a
  17   Final Order of Approval and Settlement should be entered in its current or some
  18   modified form; and (c) the application by Class Counsel for attorneys’ fees and
  19   expenses (the “Fee Motion”).
  20         21.    Prior to the Fairness Hearing, Plaintiffs shall submit a proposed Final
  21   Approval Order, which shall be approved by Defendants. That proposed order will
  22   contain the final provisions the Parties seek the Court to finally approve and the
  23   Parties’ proposed court orders related to any objections that have been filed. It will
  24   not be necessary to file a separate motion for final approval.
  25
             22.    The date and time of the Fairness Hearing shall be set forth in the
  26
       Class and Settlement Notice but shall be subject to adjournment by the Court
  27
       without further notice to the Class Members other than that which may be posted
  28
       at the Court and on the Court’s web site.
                                                   6
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 9 of 11 Page ID
                                  #:1188


   1         23.    Any Class Member who objects to the approval of the Settlement
   2   Agreement, the Fee Motion, the Named Plaintiffs’ incentive awards or the
   3   proposed allocation of damages among class members may appear at the Fairness
   4   Hearing and show cause why any one of the foregoing should not be approved as
   5   fair, reasonable, and adequate, and why the Final Order of Approval and
   6   Settlement should not be entered, except that no such Class Member may appear at
   7   the Fairness Hearing unless the Class Member, no later than November 4, 2019
   8   [the date to file objections to the Settlement] (a) files with the Clerk of the Court a
   9   notice of such person’s intention to appear, a statement that indicates the basis and
  10   grounds for such person’s objection to the Settlement Agreement, the Fee Petition,
  11   the Named Plaintiffs’ incentive awards or the proposed allocation of damages
  12   among class members, and all documentation, papers, or briefs in support of such
  13   objection; and by the same date (b) serves upon all Counsel to the Parties (as listed
  14   in the Class Notice), either in person or by mail, copies of such notice of intention
  15   to appear, statement of objections and all documentation, papers, or briefs that
  16   such person files with the Court. The required documentation shall include the
  17   information requested on the Claim Form. Final determination of whether any
  18   such objector is a Class Member who has standing to object shall be determined
  19   solely from the Defendants’ records, from which the list of Class Members has
  20   been compiled. In the absence of the timely filing and timely service of the notice
  21   of intention to appear and all other materials required by this paragraph, any
  22   objection shall be deemed untimely and denied.
  23         24.    Pending final approval of the Settlement Agreement, no Class
  24   Member shall, either directly, representatively, or in any other capacity,
  25   commence, prosecute against any Defendant or participate in any action or
  26
       proceeding in any court or tribunal asserting any of the matters, claims, or causes
  27
       of action that are to be released by the Settlement Agreement upon final approval.
  28
             25.    In the event of final approval of the Settlement Agreement, all
                                                  7
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 10 of 11 Page ID
                                   #:1189


   1   Damages Class Members (except those who have opted out) shall be forever
   2   enjoined and barred from asserting any of the matters, claims or causes of action
   3   released by the Settlement Agreement, and all such Class Members shall be
   4   deemed to have forever released any and all such matters, claims and causes of
   5   action as provided for in the Settlement Agreement.
   6   VII.    OTHER PROVISIONS
   7          26.   To the extent not otherwise specifically addressed in this Order,
   8   Defendants and Class Counsel shall comply with the provisions of the Settlement
   9   Agreement.
  10          27.   In the event the Settlement is not finally approved or is otherwise
  11   terminated in accordance with the provisions of the Settlement Agreement, the
  12   Settlement and all proceedings had in connection therewith shall be null and void,
  13   except insofar as expressly provided to the contrary in the Settlement Agreement,
  14   and without prejudice to the status quo ante rights of Plaintiffs, Defendants, and
  15   Class Members.
  16
  17   DATED: ______________                  ____________________________________
                                              JOHN A. KRONSTADT
  18
                                              UNITED STATES DISTRICT JUDGE
  19
  20
  21
       SUBMITTED BY:
  22
       KAYE, McLANE, BEDNARSKI & LITT
  23   LAW OFFICE OF CAROL SOBEL
       SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
  24
  25
       By: __ /s/ Barrett S. Litt
  26
               Barrett S. Litt
  27      Attorneys for Plaintiffs
  28

                                                 8
Case 2:16-cv-00237-JAK-GJS Document 131-1 Filed 07/15/19 Page 11 of 11 Page ID
                                   #:1190


   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            9
